Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 1-2, 4-16, and 18-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: a geometry model editor for creating a three-dimensional geometric surface model of a structure to be tested from a set of two-dimensional perspective images at known image directions around the structure using triangulation of matching features in overlapping portions of adjacent images, the created model being stored in a structure library -- the structure to be tested at measurement locations -- measurement locations being stored in a channel table – and receiving the motion data from each sensor and analyzing the motion data to determine structural deformations at each measurement location on the structure being vibrated, the analyzing also including interpolation to calculate structural deformations at locations between the sensors using the model stored in the structure library, such that measured and interpolated structural deformations are mapped onto corresponding 


As per independent claim 2, the claimed: creating a three-dimensional geometric surface model of a structure to be tested, the model comprising a list of coordinates stored in a structure library of discrete points on a surface of the structure -- identifying a set of two or more nearest measurement locations and establishing a set of interpolation weights for each of the identified locations, with closer measurement locations receiving relatively higher weights than farther measurement locations -- performing a vibration test of the structure -- analyzing the motion data to determine structural deformations at each measurement location, the analyzing also including interpolation to calculate structural deformations at locations between the sensors by applying the set of interpolation weights to the determined structural deformations of nearest measurement locations and combining to obtain interpolated structural deformation for non-measurement locations between the sensors in combination with the other claimed features.

As per independent claim 14, the claimed: creating a three-dimensional geometric surface model of a structure to be tested from a set of two-dimensional perspective images at known image directions around the structure using triangulation of matching features in overlapping portions of adjacent images and storing the created model in a structure library, for each point of the model not corresponding to a measurement location, identifying a set of two or more nearest measurement locations and establishing a set of interpolation weights for each of the identified .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699